                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


 TALAWRENCE T. VICKERS,

                 Plaintiff,                                  CIVIL ACTION NO.: 6:18-cv-82

         v.

 ANGELYN CURRY; MR. REYNOLDS; and
 DERRICK MCKINNEY,

                 Defendants.


                                             ORDER

       The Court has conducted an independent and de novo review of the entire record and

concurs with the Magistrate Judge’s Report and Recommendation, (doc. 10). Plaintiff filed

Objections to this Report and Recommendation, (doc. 11).

       The Magistrate Judge recommended the Court dismiss without prejudice Plaintiff’s

Complaint because he failed to fully and truthfully disclose his litigation history. (Doc. 10, pp. 4–

6). In his Objections, Plaintiff attempts to cure his lack of candor by asserting that two of the cases

the Magistrate Judge identified as having been filed prior to the filing of Plaintiff’s Complaint in

this case were “essentially compiled into (one) civil action,” which is the case he did disclose.

(Doc. 11, pp. 1–2.) In addition, Plaintiff asserts the filing of Vickers v. Jacobs, 4:14-cv-00122,

“arose more so from a supplemental pleading/amended claim, pursuant to Rule ___ of the Fed. R.

of Civ. Pro.” (Id. at p. 2.) According to Plaintiff, his explanations regarding the filing of five

previous causes of action “essentially corroborate” his “listing of one action sufficient in the

satisfaction of federal requirements.” (Id.)
        Plaintiff’s attempt to now disclose what he previously failed to disclose cannot “serve to

overlook [Plaintiff’s] abuse of the judicial process.” Hood v. Tompkins, 179 F. App’x 818, 819

(11th Cir. 2006). The Magistrate Judge noted Plaintiff’s complaint in Case Number 1:12-cv-00634

was docketed as a supplement to his complaint in Case Number 1:12-cv-630. (Doc. 10, p. 4 n.1.)

Even if the Court were to accept the filings of these two causes of action to have merged into a

single cause of action, Plaintiff cannot account for failing to disclose the two other causes of action

the Magistrate Judge identified, 1:13-cv-01668 and 4:14-cv-00122. What is more, this Court’s

review of these causes of action reveals that the District Court for the Northern District of Georgia

dismissed Plaintiff’s complaint in Case Number 1:13-cv-01668 based on his failure to exhaust his

administrative remedies. R. & R. and Order, Vickers v. Sellers, 1:13-cv-01668 (N.D. Ga. Mar. 31

and Apr. 22, 2014), ECF Nos. 48, 51. The District Court for the Northern District of Georgia

dismissed Plaintiff’s complaint in Case Number 4:14-cv-00122—in which Plaintiff named

different individuals as defendants than he did in Case Number 1:13-cv-01668—under 28 U.S.C.

§ 1915(g), or the three strikes rule. R. & R. and Order, Vickers v. Jacobs, 4:14-cv-00122 (N.D.

Ga. May 29 and June 16, 2014), ECF Nos. 5, 8.

        Plaintiff simply failed to disclose all causes of action he filed prior to the filing of his

Complaint in this cause of action. As the Magistrate Judge noted, “The plain language of the

Complaint form is clear, and Plaintiff failed to answer fully and truthfully.” (Doc. 10, p. 6 (citing

Doc. 1, p. 2).).

        Accordingly, the Court OVERRULES Plaintiff’s Objections and ADOPTS the Magistrate

Judge’s Report and Recommendation as the opinion of the Court. The Court DISMISSES

without prejudice Plaintiff’s Complaint, DENIES as moot all other pending motions, and

DENIES Plaintiff in forma pauperis status on appeal.




                                                  2
       The Court DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate

judgment of dismissal.

       SO ORDERED, this 5th day of February, 2019.




                                  R. STAN BAKER
                                  UNITED STATES DISTRICT JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                           3
